Citation Nr: 0510945	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  04-01 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of 
service connection for Post-Traumatic Stress Disorder (PTSD) 
prior to December 27, 1991.  

2.  Entitlement to an earlier effective date for the grant of 
a 100 percent rating for PTSD prior to February 11, 2002.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967.

This claims file has been before the Board of Veterans' 
Appeals (Board) on numerous occasions, most recently in July 
2001, at which time service connection for PTSD was granted.  
The issue presently before the Board comes on appeal from a 
February 2002 rating decisions by a Regional Office (RO) of 
the Department of Veterans Affairs (VA) which effectuated the 
July 2001 Board decision and assigned a schedular evaluation 
of 30 percent effective from December 27, 1991.  Most 
recently, by an October 2003 rating decision, the RO assigned 
an increased initial rating of 50 percent disabling for PTSD 
effective from December 27, 1991, to February 11, 2002, and 
100 percent disabling thereafter.

In connection with this appeal, the veteran testified at a 
Travel Board hearing in December 1997, and appeared before 
the undersigned Acting Veterans Law Judge at a travel board 
hearing in December 2004.  A transcript of those hearings are 
associated with the claims file.  


FINDINGS OF FACT

1.  The RO denied the veteran's September 1982 claim for 
service connection for an emotional and nervous disorder in 
an April 1983 rating decision.  The veteran did not initiate 
an appeal upon notice of the denial.

2.  The RO received the veteran's claim for service 
connection for PTSD on December 27, 1991.

3.  By a July 2001 Board decision, the veteran was granted 
service connection for PTSD.

4.  In a January 2002 rating decision, the RO implemented the 
July 2001 Board decision and assigned a rating of 30 percent, 
effective from December 27, 1991. 

5.  In a February 2002 rating decision, the RO granted an 
increased rating to 100 percent for PTSD, effective from 
February 12, 2002.  

6.  In an October 2003 rating decision, the RO granted an 
increased rating to 50 percent for PTSD, for the period 
December 27, 1991 to February 11, 2002.  

7.  The veteran's PTSD symptomatology during the period 
December 27, 1991, to February 11, 2002, more nearly 
approximated the criteria for a 100 percent rating.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for PTSD 
prior to December 27, 1991, have not been met.  38 U.S.C.A. 
§§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.114, 3.400 (2004).

2.  The criteria for the assignment of an effective of 
December 27, 1991, for the grant of a 100 percent evaluation 
for PTSD have been met.  38 U.S.C.A. §§ 5110, 7105 (West 
2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there was a significant 
change in VA law during the course of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.

The Board notes that the veteran was notified of the 
provisions of the VCAA and how it applied to his claims by 
correspondence dated in February 2004.  Although he was 
notified of the VCAA and the provisions applicable to his 
increased rating and earlier effective date claims subsequent 
to the January 2002 rating decision, as these claims are, in 
essence, derivative of this rating decision and not based 
upon receipt of an application for benefits, the Board finds 
that the veteran was not prejudiced by any VCAA notice timing 
deficiency.  See VAOPGCPREC 8-2003; but see, Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The facts in this case 
can be distinguished from Pelegrini, in that VA regulations 
provide specific procedures upon receipt of a notice of 
disagreement and the United States Court of Appeals for 
Veterans Claims (Court) has held that only one notice of 
disagreement may be received upon a single adjudicatory 
issue.  See, 38 C.F.R. § 20.200 (2003); see also, Hamilton v. 
Brown, 4 Vet. App. 528, 538 (1993); Manlincon v. West, 12 
Vet. App. 238 (1999).  Here, notice for the claims involved 
could not have been provided prior to the rating decision 
from which the notice of disagreement flowed and subsequent 
notice and re-adjudication after the fact would have 
seriously impeded the timing and process for perfecting the 
appeal.

In addition, the veteran was sufficiently informed of the 
efforts to obtain evidence on his behalf and of the evidence 
actually received by VA by communications from the RO, to 
include statements of the case, during the course of claim 
for service connection for PTSD.  As he has been kept 
apprised of what he must show to prevail in his claims, what 
information and evidence he is responsible for, and what 
evidence VA must secure, there is no further duty to notify.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran's service medical records and all identified and 
authorized post-service medical records pertinent to the 
claims have been requested or obtained.  He underwent VA 
examinations sufficient for adequate determinations in 
February 1992 and February 2002.  Therefore, the Board finds 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  Taking all factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider these claims on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2004).  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  

Any communication or action indicating an intent to apply for 
VA benefits from a claimant or representative may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2004). 

Receipt of a VA examination report will be accepted as an 
informal claim for increased benefits or an informal claim to 
reopen if a claim specifying the benefit sought is received 
within one year from the date of such examination.  38 C.F.R. 
§ 3.157(b)(1).

Where a law or regulation changes after a claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies, unless Congress provided otherwise, or permitted the 
VA's Secretary to do otherwise and the Secretary did so.  The 
criteria for evaluating the veteran's PTSD was amended during 
the pendency of this appeal.  Accordingly, the Board is 
compelled to review the clinical evidence on file in relation 
to both the older superseded and the newly adopted criteria 
and to apply, since the adoption of the newer criteria, 
whichever of the two criteria are more favorable to the 
veteran's claim.

The superseded criteria for PTSD provide that a 100 percent 
evaluation is warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  A total 
evaluation also is warranted when a veteran is demonstrably 
unable to obtain or retain employment solely due to service-
connected PTSD. 

A 70 percent evaluation is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psycho-neurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

The newly adopted criteria, made effective since November 
1996, provide that a 100 percent evaluation is warranted for 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily life 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficits in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Analysis

Entitlement to an earlier effective date for the grant of 
service connection for PTSD prior to December 27, 1991.  

The veteran argues that he is entitled to an effective date 
from September 1982, when he submitted his original claim for 
service connection for an emotional and nervous disorder.  He 
asserts that evidence from that time shows that he had PTSD 
since his time in service.

In this case, the RO received the veteran's claim for service 
connection for PTSD on December 27, 1991, more than one year 
following the veteran's separation from service.  There is no 
prior communication from the veteran or his representative 
indicating his intent to seek service-connected disability 
benefits for PTSD.  38 C.F.R. §§ 3.1(p), 3.155(a).  
Therefore, the date of claim is the proper effective date 
unless the record reveals some basis for an earlier award.  
38 C.F.R. § 3.400(b)(2). 

Review of the claims folder reveals that the RO received the 
veteran's initial claim in September 1982.  He sought service 
connection for, among other things, emotional and nervous 
disorder.  In an April 1983 rating decision, the RO denied 
service connection for acute psychotic reaction and 
depression.  It notified the veteran of the denial by letter 
sent to the veteran's address of record. There was no 
indication that the letter was returned as undeliverable or 
other evidence that the letter was not delivered or otherwise 
not received by the veteran.  The veteran did not initiate an 
appeal of the decision.  Therefore, the April 1983 rating 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200, 
20.302 (2004).  

At a January 1993 personal hearing before a hearing officer 
at the RO, the veteran submitted an undated service personnel 
record which indicates that the veteran "accompanied the 
Security Platoon on many of the Sweep and Ambush type patrols 
that were conducted in the Area of Responsibility of Advisory 
Team 95."  

In this regard, it is noted that, when a claim is reopened on 
the basis of new and material evidence from service 
department records, the effective date assigned shall "agree 
with evaluation (since it is considered these records were 
lost or mislaid) or date of receipt of claim on which prior 
evaluation was made, whichever is later, subject to rules on 
original claims filed within one year after separation from 
service."  38 C.F.R. § 3.400(q)(2).  That is, the claim is 
considered a true "reopening" of the original claim and a 
review of the former disposition in light of the service 
department reports which were considered to have been lost or 
mislaid, and the award of benefits is made retroactive to the 
date of the original claim.  Spencer v. Brown, 4 Vet. 
App. 283, 293 (1993).

However, the Board finds that the evidence relative to PTSD 
does not serve to reopen the earlier, September 1982, claim, 
because the prior denial was not of service connection for 
PTSD, but for service connection for acute psychotic reaction 
and depression.  In fact, there is no claim for service 
connection for PTSD until December 27, 1991, and no evidence 
of record showing a diagnosis of PTSD until February 1992.  A 
newly diagnosed disorder, whether or not medically related to 
a previously diagnosed disorder, cannot be the same claim 
when it has not been previously considered.  Ephraim v. 
Brown, 82 F.3d 399, 401 (Fed. Cir. 1996).  Although the 
February 1992 VA examination report supports the conclusion 
that PTSD is related to service, it does not serve to 
establish an earlier effective date, as the date of treatment 
and opinion is after the currently assigned effective date.  
See 38 C.F.R. § 3.157.

The veteran essentially argues that the RO should have 
granted service connection for PTSD notwithstanding the 
absence of a diagnosis of PTSD because the medical evidence 
of record shows that the veteran has psychiatric symptoms 
which were manifestations of PTSD.  This argument is 
tantamount to no more than disagreement with how the facts 
were weighed or evaluated, which does not constitute a claim 
of clear and unmistakable error.  Baldwin, 13 Vet. App. at 5; 
Shockley, 11 Vet. App. at 214; Russell, 3 Vet. App. at 313. 

Further, to the extent that the veteran alleges that VA 
violated its duty to assist by not considering his 1982 claim 
for service connection for a nervous disorder as including a 
claim for PTSD, the Board points out that failure to fulfill 
the duty to assist cannot be CUE.  Id.  Accordingly, the 
Board concludes that the unappealed rating decision of April 
1983 was consistent with the evidence of record and law at 
the time that it was rendered.  

In the absence of any legal basis to grant service connection 
for PTSD at a date earlier than the date of submission of the 
claim, assignment of an effective date for service connection 
for PTSD earlier than December 27, 1991, must be denied.

Entitlement to an earlier effective date for the grant of a 
100 percent rating for PTSD prior to February 11, 2002.  

The veteran contends that the evidence of record warrants the 
assignment of aan 100 percent rating prior to February 11, 
2002.

The record includes very little medical evidence reflecting 
the veteran's PTSD symptoms from December 27, 1991, until 
February 11, 2002.  

The record includes a report of a February 1992 VA 
psychiatric examination which includes objective findings 
that the veteran was tense, anxious, irritable, and 
depressed.  His affect was intense and his speech was 
agitated and speedy as well as rambling and circumstantial.  
He expressed hostility and suspicion at times.  He also 
expressed persecutory ideation.  His memory and concentration 
was impaired, insight was poor, judgment was compromised, and 
the veteran was distressed.  The diagnosis was PTSD, chronic, 
severe.  Although the examiner did not provide a Global 
Assessment of Functioning (GAF) score, it is noted that the 
veteran's prognosis was poor.

During his January 1993 personal hearing before a hearing 
officer at the RO as well as his June 1993 Travel Board 
hearing, the veteran testified that, subsequent to service, 
he has been hospitalized for depression and compulsive 
gambling.  He reported recurrent breakups in his marriages 
and estrangement from his children with his first wife.  He 
also reported that, although he was employed, he was under 
the psychiatric supervision of his company doctor.

A December 1993 statement from the social worker retained by 
the veteran's employer reflects that, since his discharge 
from military service, the veteran was on his third marriage 
and he had a tumultuous relationship with his second wife and 
daughters from that union.  It is further noted that his 
relationship with third wife was not affectionate and there 
was minimal communication.  This statement also reflects that 
the veteran had had periods of unemployment as well as 
periods of menial employment.  The social worker concluded 
that the veteran had PTSD which was affecting every area of 
his life.

During a December 1997 Travel Board hearing, the veteran 
testified that his PTSD was productive of feelings of being 
alone, inability to concentrate, and not getting close to 
anybody.  He further reported experiencing nightmares and 
feeling that people do not want anything to do him, as 
evidenced by his multiple marriages and lost jobs.  The 
veteran stated that he had been fired from his job during the 
previous year. 

A February 2002 report of VA examination for PTSD notes that 
the veteran had a history of five psychiatric 
hospitalizations, suicidal ideation, and depression.  It is 
noted that the veteran had been unable to work since 1996 due 
to his symptoms and that he was financially supported by his 
wife.  With respect to the veteran's social history, the 
examiner noted that the veteran was on his third marriage, 
which was on the point of breaking up, he had four children 
with whom he had very little contact, he had no friends, he 
was not close to any family members.  The examiner further 
noted that the veteran was isolative and unable to work.  The 
diagnosis was PTSD and major depression.  The GAF score was 
35 and the examiner noted that the veteran had major 
impairment in several areas of his life and that his symptoms 
were quite severe.  The examiner concluded that the veteran 
was unable to work because of his symptoms.  

During his December 2004 Travel Board hearing, the veteran 
testified that his work history consisted of numerous part 
time positions from which he was fired or moved on.  He 
recalled that he had worked for the the telephone company on 
a part time basis from 1989 to approximately 1994, when he 
was fired from this position.  The veteran testified that he 
has not been employed since his termination from the 
telephone company.  He reported a history of difficulty with 
gambling for which he sought treatment.  

Based upon a review of the evidence of record, the Board 
finds the "old" rating criteria for PTSD are more favorable 
to the veteran's claim for an earlier effective date for the 
award of a 100 percent rating.  The evidence of record 
demonstrates that the veteran has essentially had a total 
occupational impairment as a result of PTSD that has existed 
continuously from the date of his claim, December 27, 1991, 
to the present.  

In this regard, it is noted that, based upon the February 
2002 report of VA PTSD examination, the RO granted a 100 
percent rating for the PTSD.  This examination described the 
PTSD as severe, assigned a GAF score of 35, and concluded 
that the veteran is unable to work because of his symptoms.  
Significantly, review of the claims file reflects that the 
veteran's symptoms have remained essentially the same since 
the February 1992 VA psychiatric examination.  As noted 
above, this examination report includes objective findings 
that the veteran was tense, anxious, irritable, and 
depressed.  Similar to the opinion contained in the February 
2002 VA examination report, in February 1992, the veteran's 
PTSD was also characterized as severe.  Moreover, it is noted 
that, during his December 2004 Travel Board hearing, the 
veteran testified that he has been unable to secure 
employment since being fired from his part time position at 
the telephone company and, prior to this position, he held 
numerous part time positions from which he was also fired.  
This suggests to the Board that the veteran's PTSD symptoms 
in February 2002 were essentially the same as they were in 
February 1992.  Since the RO found that the veteran was 
entitled to a 100 percent rating based on the February 2002 
examination report and the symptoms have remained essentially 
unchanged since his February 1992 VA psychiatric examination, 
the Board finds that the criteria for a 100 percent rating 
during the period from December 27, 1991, the date of the 
veteran claim, is warranted. 

In conclusion, the Board finds that the symptoms of the 
veteran's PTSD during the time period covered by this appeal 
represent a demonstrable inability to obtain or retain 
employment meeting the criteria for a 100 percent rating 
under the "old" Ratings Schedule.  See 38 C.F.R. § 4.132, 
General Rating Formula for Psychoneurotic Disorders, 
(effective before November 1996).  Accordingly, the Board 
finds that entitlement to a 100 percent disability rating for 
PTSD effective from December 27, 1991, is warranted.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.



ORDER

Entitlement to an effective date prior to December 27, 1991, 
for the grant of service connection for PTSD is denied. 

Entitlement to a 100 percent rating for the period from 
December 27, 1991, is warranted.  To this extent, the appeal 
is granted, subject to applicable laws and regulations 
governing monetary benefits.




____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


